internal_revenue_service number release date index number ------------------------------------ ----------------------------------------- --------------------------- --------------------------- - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b1 - plr-130420-03 date date ---------------------- ---------------------- ----------------------------------- legend x ----------------------------------------- d1 d2 dear --------------------- sec_301_7701-3 of the procedure and administration regulation that x’s purported entity classification as in effect on the date prior to date remained the same after date and that x may elect under sec_1362 of the internal_revenue_code to be an s_corporation effective on d2 facts effective date of current sec_301_7701-1 through the check-the-box_regulations under the entity classification rules in existence prior to the effective date of the check-the-box_regulations x was classified as an association_taxable_as_a_corporation because it had more corporate than partnership characteristics x attempted to make an s_corporation_election under sec_1362 effective d2 however it was not accepted because of uncertainty surrounding x’s entity classification on that date according to the information submitted x was formed d1 a date prior to the this responds to your letter dated date requesting a ruling under sec_1362 allows a small_business_corporation to elect to be treated as an plr-130420-03 law and analysis s_corporation sec_1362 provides the rules as to when an s_corporation_election will become effective sec_1362 states in relevant part that if an s election is made within the first two and one-half months of a corporation’s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under sec_1362 however if an s election is made after the first two and one- half months of a corporation’s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed a or if the election is made after the date prescribed for making such an election and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that year date and entities formed prior to date that file an entity classification election under sec_301_7701-3 sec_301_7701-3 provides that unless an entity elects otherwise an eligible_entity in existence prior to the effective date of this section will have the same classification that the entity claimed under sec_301_7701-1 through as in effect on the date prior to the effective date of this section sec_1362 b provides that if no election is made pursuant to section sec_301_7701-2 provides the classification of all entities formed after sec_301_7701-3 provides that the effective date of the check-the-box_regulations is date sec_301_7701-3 provides that a business_entity that is not described in sec_301_7701-2 or and that was in existence prior to date will be respected for all periods prior to date if i the entity had a reasonable basis within the meaning of sec_6662 for its claimed classification ii the entity and all members of the entity recognized the federal tax consequences of an change in the entity’s classification within sixty months prior to date and iii neither the entity nor any member was notified in writing on or before date that the classification of the entity was under examination in which case the entity’s classification will be determined in the examination conclusion that under sec_301_7701-3 x’s classification as an association_taxable_as_a_corporation in effect on the date prior to date remained the same after based solely on the facts submitted and the representations made we conclude except as expressly provided herein no opinion is expressed or implied plr-130420-03 date in addition we rule that provided x otherwise qualifies as an s_corporation x is entitled to relief under sec_1362 consequently x is classified as a corporation and may elect to be an s_corporation effective d2 within days from the date of this letter x should submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter provides that it may not be used or cited as precedent letter is being sent to your authorized tax representative in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 sincerely s dianna k miosi dianna k miosi chief branch office of the associate chief_counsel passthroughs and special industries copy of this letter copy for sec_6110 purposes enclosures cc
